Exhibit 10.1
AIRGAS, INC.
$400,000,000
4.50% Notes due 2014
UNDERWRITING AGREEMENT
September 8, 2009
Banc of America Securities LLC
Barclays Capital Inc.
J.P. Morgan Securities Inc.

 

 



--------------------------------------------------------------------------------



 



Underwriting Agreement
September 8, 2009
BANC OF AMERICA SECURITIES LLC
BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES INC.
As Representatives of the several Underwriters
c/o BANC OF AMERICA SECURITIES LLC
One Bryant Park
New York, NY 10036
Ladies and Gentlemen:
Introductory. Airgas, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several underwriters named in Schedule A (the
“Underwriters”), acting severally and not jointly, the respective amounts set
forth in such Schedule A of $400,000,000 aggregate principal amount of the
Company’s 4.50% Notes due 2014 (the “Notes”). The Notes will be unconditionally
guaranteed on a senior basis as to the payment of principal, premium, if any,
and interest (the “Guarantees”) by each of the subsidiaries of the Company named
in Schedule B hereto (collectively, the “Guarantors”). The Notes and the
Guarantees are hereinafter collectively called the “Securities.” Banc of America
Securities LLC (“BAS”), Barclays Capital Inc. and J.P. Morgan Securities Inc.
have agreed to act as representatives of the several Underwriters (in such
capacity, the “Representatives”) in connection with the offering and sale of the
Securities.
The Securities will be issued pursuant to an indenture, dated as of
September 11, 2009 (the “Base Indenture”), among the Company, the Guarantors and
The Bank of New York Mellon, as trustee (the “Trustee”). Certain terms of the
Securities will be established pursuant to a supplemental indenture (the
“Supplemental Indenture”) to the Base Indenture (together with the Base
Indenture, the “Indenture”). The Securities will be issued in bookentry form in
the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”), pursuant to a Blanket Letter of Representations, to be dated on
or before the Closing Date (as defined in Section 2 below) (the “DTC
Agreement”), between the Company and the Depositary.
The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-161774),
which contains a base prospectus (the “Base Prospectus”), to be used in
connection with the public offering and sale of debt securities, including the
Securities, and other securities of the Company under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), and the offering thereof from time to time
in accordance with Rule 415 under the Securities Act. Such registration
statement, including the financial statements, exhibits and schedules thereto,
in the form in which it became effective under the Securities Act, including any
required information deemed to be a part thereof at the time of effectiveness
pursuant to Rule 430B under the Securities Act, is called the “Registration
Statement.” The term “Prospectus” shall mean the final prospectus supplement
relating to the Securities, together

 

 



--------------------------------------------------------------------------------



 



with the Base Prospectus, that is first filed pursuant to Rule 424(b) after the
date and time that this Agreement is executed (the “Execution Time”) by the
parties hereto. The term “Preliminary Prospectus” shall mean any preliminary
prospectus supplement relating to the Securities, together with the Base
Prospectus, that is first filed with the Commission pursuant to Rule 424(b). Any
reference herein to the Registration Statement, the Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents that are or
are deemed to be incorporated by reference therein pursuant to Item 12 of Form
S-3 under the Securities Act prior to 3:10 p.m. on September 8, 2009 (the
“Initial Sale Time”). All references in this Agreement to the Registration
Statement, the Preliminary Prospectus, the Prospectus, or any amendments or
supplements to any of the foregoing, shall include any copy thereof filed with
the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”).
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, the Prospectus or the Preliminary
Prospectus shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Prospectus or the Preliminary
Prospectus, as the case may be, prior to the Initial Sale Time; and all
references in this Agreement to amendments or supplements to the Registration
Statement, the Prospectus or the Preliminary Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”), which is or is deemed to be incorporated by reference in the
Registration Statement, the Prospectus or the Preliminary Prospectus, as the
case may be, after the Initial Sale Time.
The Company and the Guarantors hereby confirm their agreements with the
Underwriters as follows:
SECTION 1. Representations and Warranties of the Company and the Guarantors. The
Company and each Guarantor, jointly and severally, hereby represents, warrants
and covenants to each Underwriter as of the date hereof, as of the Initial Sale
Time and as of the Closing Date (in each case, a “Representation Date”), as
follows:
(a) Compliance with Registration Requirements. The Company and the Guarantors
meet the requirements for use of Form S-3 under the Securities Act. The
Registration Statement has become effective under the Securities Act and no stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
or threatened by the Commission, and any request on the part of the Commission
for additional information has been complied with. In addition, the Indenture
has been duly qualified under the Trust Indenture Act of 1939, as amended, and
the rules and regulations promulgated thereunder (the “Trust Indenture Act”).
At the respective times the Registration Statement and any post-effective
amendments thereto became effective and at each Representation Date, the
Registration Statement and any amendments thereto (i) complied and will comply
in all material respects with the requirements of the Securities Act and the
Trust Indenture Act, and (ii) did not and will not contain any untrue

 

-2-



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. At
the date of the Prospectus and at the Closing Date, neither the Prospectus nor
any amendments or supplements thereto included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the representations and warranties in this subsection shall not apply
to statements in or omissions from the Registration Statement or any
post-effective amendment or the Prospectus or any amendments or supplements
thereto made in reliance upon and in conformity with information furnished to
the Company in writing by any of the Underwriters through the Representatives
expressly for use therein, it being understood and agreed that the only such
information furnished by any Underwriter through the Representatives consists of
the information described as such in Section 8 hereof.
Each Preliminary Prospectus and the Prospectus, at the time each was filed with
the SEC, complied in all material respects with the Securities Act, and the
Preliminary Prospectus and the Prospectus delivered to the Underwriters for use
in connection with the offering of the Securities will, at the time of such
delivery, be identical to any electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.
(b) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Prospectus dated September 8, 2009, (ii) the issuer free writing
prospectuses as defined in Rule 433 of the Securities Act (each, an “Issuer Free
Writing Prospectus”), if any, identified in Annex I hereto and (iii) any other
free writing prospectus that the parties hereto shall hereafter expressly agree
in writing to treat as part of the Disclosure Package. As of the Initial Sale
Time, the Disclosure Package did not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter through the
Representatives consists of the information described as such in Section 8
hereof.
(c) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Prospectus (i) at the time they were or hereafter are filed
with the Commission, complied or will comply in all material respects with the
requirements of the Exchange Act and (ii) when read together with the other
information in the Disclosure Package, at the Initial Sale Time, and when read
together with the other information in the Prospectus, at the date of the
Prospectus and at the Closing Date, did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
(d) Company is a Well-Known Seasoned Issuer. (i) At the time of filing the
Registration Statement, (ii) at the time of the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the Securities Act
(whether such amendment was by post-effective

 

-3-



--------------------------------------------------------------------------------



 



amendment, incorporated report filed pursuant to Section 13 or 15(d) of the
Exchange Act or form of prospectus), (iii) at the time the Company or any person
acting on its behalf (within the meaning, for this clause only, of Rule 163(c)
of the Securities Act) made any offer relating to the Securities in reliance on
the exemption of Rule 163 of the Securities Act, and (iv) as of the Execution
Time, the Company was and is a “well known seasoned issuer” as defined in
Rule 405 of the Securities Act. The Registration Statement is an “automatic
shelf registration statement,” as defined in Rule 405 of the Securities Act,
that automatically became effective not more than three years prior to the
Execution Time; the Company has not received from the Commission any notice
pursuant to Rule 401(g)(2) of the Securities Act objecting to use of the
automatic shelf registration statement form and the Company has not otherwise
ceased to be eligible to use the automatic shelf registration form.
(e) Company is not an Ineligible Issuer. (i) At the time of filing the
Registration Statement and (ii) as of the Execution Time (with such date being
used as the determination date for purposes of this clause (ii)), the Company
was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act), without taking account of any determination by the Commission
pursuant to Rule 405 of the Securities Act that it is not necessary that the
Company be considered an Ineligible Issuer.
(f) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the completion of the
offering of Securities under this Agreement or until any earlier date that the
Company notified or notifies the Representatives as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Preliminary Prospectus or the Prospectus. If at any
time following issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement, the Preliminary Prospectus or the Prospectus the Company
has promptly notified or will promptly notify the Representatives and has
promptly amended or supplemented or will promptly amend or supplement, at its
own expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict. The foregoing two sentences do not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter through the
Representatives consists of the information described as such in Section 8
hereof.
(g) Distribution of Offering Material by the Company. Neither the Company nor
the Guarantors have distributed or will distribute, prior to the later of the
Closing Date and the completion of the Underwriters’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than (i) the Preliminary Prospectus, (ii) the Prospectus,
(iii) any Issuer Free Writing Prospectus reviewed and consented to by the
Representatives and included in Annex I hereto, (iv) the Registration Statement
or (v) any electronic road show or other written communications reviewed and
consented to by the Representatives and included in Annex II hereto
(collectively, “Company Additional Written Communication”). Each such Company
Additional Written Communication, when taken together with the Disclosure
Package, did not, and at the Closing Date will not, contain any untrue statement
of a mate-

 

-4-



--------------------------------------------------------------------------------



 



rial fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by any Underwriter through the
Representatives expressly for use in any Company Additional Written
Communication, it being understood and agreed that the only such information
furnished by any Underwriter through the Representatives consists of the
information described as such in Section 8 hereof.
(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
(i) The Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.
(j) Authorization of the Indenture. The Indenture has been duly qualified under
the Trust Indenture Act and has been duly authorized, executed and delivered by
the Company and each Guarantor and constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
(k) Authorization of the Notes. The Notes to be purchased by the Underwriters
from the Company are in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles, and will be entitled to the benefits of the Indenture.
(l) Authorization of the Guarantees. Each of the Guarantees is in the form
contemplated by the Indenture, has been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by such Guarantor and, when the Notes are authenticated in
the manner provided for in the Indenture and delivered against payment of the
purchase price for the Notes, will constitute a valid and binding obligation of
such Guarantor, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles, and will be entitled to the benefits of the Indenture.
(m) No Material Adverse Effect. None of the Company, the Guarantors or any of
their respective subsidiaries has sustained since the date of the latest audited
financial statements in-

 

-5-



--------------------------------------------------------------------------------



 



cluded in the Disclosure Package any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
which loss or interference is material to the business of the Company and the
Guarantors, taken as a whole, otherwise than as set forth or contemplated in the
Disclosure Package and the Prospectus; and, since the respective dates as of
which information is given in the Disclosure Package and the Prospectus, there
has not been any change in the capital stock or long-term debt of the Company,
the Guarantors or any of their respective subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company, the Guarantors and their
respective subsidiaries, taken as a whole (a “Material Adverse Effect”),
otherwise than as set forth or contemplated in the Disclosure Package and the
Prospectus.
(n) Title to Properties. Each of the Company, the Guarantors and their
respective subsidiaries has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
and material to the business of the Company and the Guarantors, taken as a
whole, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Disclosure Package and the Prospectus or such as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company, the
Guarantors or their respective subsidiaries; and any real property and buildings
held under lease by the Company, the Guarantors or their respective subsidiaries
and material to the business of the Company, the Guarantors and their respective
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company, the Guarantors and their respective subsidiaries.
(o) Incorporation and Good Standing of the Company and the Guarantors. Each of
the Company and the Guarantors has been duly incorporated or organized and is
validly existing and in good standing under the laws of its state of
incorporation or organization, with power and authority (corporate and other) to
own its properties and conduct its business as described in the Disclosure
Package and the Prospectus, and each such entity has been duly qualified as a
foreign corporation or similar entity for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction; and each subsidiary of the Company and
the Guarantors has been duly incorporated or organized and is validly existing
as a corporation or similar entity in good standing under the laws of its
jurisdiction of incorporation or organization.
(p) Capital Stock. All of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
nonassessable; and all of the issued shares of capital stock of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and nonassessable and (except for directors’ qualifying shares and except as
otherwise set forth in the Disclosure Package and the Prospectus) are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims other than as described in the Disclosure
Package and the Prospectus.

 

-6-



--------------------------------------------------------------------------------



 



(q) Regulations T, U and X. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System
(r) No Price Stabilization or Manipulation. Prior to the date hereof, none of
the Company, the Guarantors or any of their respective affiliates has taken any
action which is designed to or which has constituted or which might have been
expected to cause or result in stabilization or manipulation of the price of any
security of the Company or any Guarantor in connection with the offering of the
Securities.
(s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The issue and sale of the Securities and the compliance by
the Company and the Guarantors with all of the provisions of the Securities, the
Indenture and this Agreement and the consummation of the transactions herein and
therein contemplated will not conflict with or result in a breach or violation
of (i) any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, the Guarantors or any of their respective
subsidiaries is a party or by which the Company, the Guarantors or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantors or any of their respective subsidiaries is subject,
(ii) any of the provisions of the Certificate of Incorporation, By-laws or
similar organizational documents of the Company or any Guarantor or (iii) any
existing statute, order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantors or any of their
respective subsidiaries or any of their properties, except, in the case of
clauses (i) and (iii) above, for such breaches or violations which would not,
individually or in the aggregate, have a Material Adverse Effect or prevent or
be reasonably likely to prevent the Company or the Guarantors from performing
their respective obligations hereunder; and no consent, approval, authorization
or other order of, or registration or filing with, any court or other
governmental or regulatory authority or agency is required for the Company’s or
any Guarantor’s execution, delivery and performance of this Agreement or
consummation of the transactions contemplated hereby, by the Disclosure Package
or by the Prospectus, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable state
securities or blue sky laws and from the Financial Industry Regulatory Authority
(the “FINRA”). None of the Company, the Guarantors or any of their respective
subsidiaries is (i) in violation of its Certificate of Incorporation, By-laws or
similar organizational documents, (ii) in default in the performance or
observance of any obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound, or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except for, with respect to clauses (ii) and (iii) only, defaults that,
individually or in the aggregate, would not have a Material Adverse Effect.
(t) Accuracy of Statements in the Prospectus. The statements set forth in the
Preliminary Prospectus and the Prospectus under the caption “Description of the
Notes” and “Description of the Debt Securities and Guarantees”, insofar as they
purport to constitute a summary of the terms of the Indenture and the
Securities, and under the captions “Material U.S. Federal

 

-7-



--------------------------------------------------------------------------------



 



Tax Consequences” and “Description of Other Obligations”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair.
(u) No Material Proceedings. Other than as set forth in the Disclosure Package
and the Prospectus, there are no legal or governmental proceedings pending to
which the Company, the Guarantors or any of their respective subsidiaries is a
party or of which any property of the Company, the Guarantors or any of their
respective subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
(v) Investment Company Act. Neither the Company nor any of the Guarantors is
and, after giving effect to the offering and sale of the Securities, none will
be an “investment company,” as such term is defined in the United States
Investment Company Act of 1940, as amended (the “Investment Company Act”).
(w) No Business with Cuba. Neither the Company nor any of its affiliates does
business with the government of Cuba or with any person or affiliate located in
Cuba within the meaning of Section 517.075, Florida Statutes.
(x) Independent Accountants. KPMG LLP, who have certified certain financial
statements of the Company and its subsidiaries, are an independent registered
public accounting firm as required by the Securities Act and the rules and
regulations of the Commission thereunder and the rules and regulations of the
Public Company Accounting Oversight Board (United States); any non-audit
services provided by KPMG LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company.
(y) Sarbanes-Oxley Compliance. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002, including the rules and
regulations of the Commission promulgated thereunder.
(z) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established, subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly

 

-8-



--------------------------------------------------------------------------------



 



affect internal controls, other than any corrective actions, if any, with regard
to significant deficiencies.
(aa) Internal Controls and Procedures. The Company and its subsidiaries maintain
a system of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
(bb) Preparation of Financial Statements. The financial statements, together
with the related schedules and notes, included or incorporated by reference in
the Registration Statement, the Preliminary Prospectus and the Prospectus
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The financial data set forth or
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Prospectus fairly present the information set forth therein
on a basis reasonably consistent with that of the audited financial statements
contained or incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus.
(cc) Compliance with Environmental Laws. Except as described in the Disclosure
Package and the Prospectus and except for those matters that would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) each
of the Company, the Guarantors and their respective subsidiaries is in
compliance with all applicable federal, state, local or foreign statutes, laws,
rules, regulations or ordinances relating to pollution or protection of human
health or the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) each of the Company, the Guarantors and their
respective subsidiaries has obtained and is in compliance with all permits,
authorizations and approvals required for the conduct of its operations under
any Environmental Laws and (iii) there are no pending or, to the Company’s or
any Guarantor’s knowledge, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating to any Environmental Laws
against the Company, the Guarantors or any of their respective subsidiaries and
(iv) there are no events or circumstances that might reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency against or
affecting the Company, the Guarantors or any of their respective subsidiaries
relating to Hazardous Materials or Environmental Laws.

 

-9-



--------------------------------------------------------------------------------



 



(dd) Accuracy of Exhibits. There are no franchises, contracts or documents which
are required to be described in the Registration Statement, the Disclosure
Package, the Prospectus or the documents incorporated by reference therein or to
be filed as exhibits to the Registration Statement which have not been so
described and filed as required.
Any certificate signed by an officer of the Company or a Guarantor and delivered
to the Representatives or to counsel for the Underwriters shall be deemed to be
a representation and warranty by the Company or such Guarantor, as applicable,
to each Underwriter as to the matters set forth therein.
SECTION 2. Purchase, Sale and Delivery of the Securities.
(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the several Underwriters, severally and not jointly, all of the
Securities upon the terms herein set forth. On the basis of the representations,
warranties and agreements herein contained, and upon the terms but subject to
the conditions herein set forth, the Underwriters agree, severally and not
jointly, to purchase from the Company and the Guarantors the aggregate principal
amount of Securities set forth opposite their names on Schedule A at a purchase
price of 99.28% of the principal amount of the Securities, payable on the
Closing Date.
(b) The Closing Date. Delivery of certificates for the Securities in global form
to be purchased by the Underwriters and payment therefor shall be made at the
offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005
(or such other place as may be agreed to by the Company and the Representatives)
at 9:00 a.m., New York City time, on September 11, 2009, or such other time and
date as the Underwriters and the Company shall mutually agree (the time and date
of such closing are called the “Closing Date”).
(c) Public Offering of the Securities. The Representatives hereby advise the
Company and the Guarantors that the Underwriters intend to offer for sale to the
public, as described in the Disclosure Package and the Prospectus, their
respective portions of the Securities as soon after the Execution Time as the
Representatives, in their sole judgment, have determined is advisable and
practicable.
(d) Payment for the Securities. Payment for the Securities shall be made at the
Closing Date by wire transfer of immediately available funds to the order of the
Company.
It is understood that the Representatives have been authorized, for their own
accounts and for the accounts of the several Underwriters, to accept delivery of
and receipt for, and make payment of the purchase price for, the Securities that
the Underwriters have agreed to purchase. The Representatives may (but shall not
be obligated to) make payment for any Securities to be purchased by any
Underwriter whose funds shall not have been received by the Representatives by
the Closing Date for the account of such Underwriter, but any such payment shall
not relieve such Underwriter from any of its obligations under this Agreement.
(e) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Underwriters
certificates for the Securities at the Closing Date, against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The certificates for the Securities shall be in

 

-10-



--------------------------------------------------------------------------------



 



such denominations and registered in such names and denominations as the
Representatives shall have requested at least two full business days prior to
the Closing Date and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the
Representatives may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Underwriters.
SECTION 3. Covenants of the Company and the Guarantors. Each of the Company and
the Guarantors, jointly and severally, covenants and agrees with each
Underwriter as follows:
(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430B of the
Securities Act, and will promptly notify the Representatives, and confirm the
notice in writing, of (i) the effectiveness during the Prospectus Delivery
Period (as defined below) of any post-effective amendment to the Registration
Statement or the filing of any supplement or amendment to the Preliminary
Prospectus or the Prospectus, (ii) the receipt of any comments from the
Commission during the Prospectus Delivery Period, (iii) any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Preliminary Prospectus or the Prospectus or for additional
information, and (iv) the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of the Preliminary Prospectus or the
Prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes. The Company will promptly effect the
filings necessary pursuant to Rule 424 and will take such steps as it deems
necessary to ascertain promptly whether the Preliminary Prospectus and the
Prospectus transmitted for filing under Rule 424 was received for filing by the
Commission and, in the event that it was not, it will promptly file such
document. The Company will use its reasonable best efforts to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.
(b) Filing of Amendments. During such period beginning on the date of this
Agreement and ending on the later of the Closing Date or such date as, in the
opinion of counsel for the Underwriters, the Prospectus is no longer required by
law to be delivered in connection with sales of the Securities by an Underwriter
or dealer, including in circumstances where such requirement may be satisfied
pursuant to Rule 172 of the Securities Act (the “Prospectus Delivery Period”),
the Company will give the Representatives notice of its intention to file or
prepare any amendment to the Registration Statement (including any filing under
Rule 462(b) of the Securities Act), or any amendment, supplement or revision to
the Disclosure Package or the Prospectus, whether pursuant to the Securities
Act, the Exchange Act or otherwise, will furnish the Representatives with copies
of any such documents a reasonable amount of time prior to such proposed filing
or use, as the case may be, and will not file or use any such document to which
the Representatives or counsel for the Underwriters shall reasonably object.
(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and of each
amendment thereto (including exhibits

 

-11-



--------------------------------------------------------------------------------



 



filed therewith or incorporated by reference therein and documents incorporated
or deemed to be incorporated by reference therein) and signed copies of all
consents and certificates of experts, and will also deliver to the
Representatives, without charge, a conformed copy of the Registration Statement
as originally filed and of each amendment thereto (without exhibits) for each of
the Underwriters. The Registration Statement and each amendment thereto
furnished to the Underwriters will be identical to any electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
(d) Delivery of Prospectuses. The Company will deliver to each Underwriter,
without charge, as many copies of the Preliminary Prospectus as such Underwriter
may reasonably request, and the Company hereby consents to the use of such
copies for purposes permitted by the Securities Act. The Company will furnish to
each Underwriter, without charge, during the Prospectus Delivery Period, such
number of copies of the Prospectus as such Underwriter may reasonably request.
The Preliminary Prospectus and the Prospectus and any amendments or supplements
thereto furnished to the Underwriters will be identical to any electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
(e) Continued Compliance with Securities Laws. The Company and the Guarantors
will comply with the Securities Act and the Exchange Act so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement and in the Registration Statement, the Disclosure Package and the
Prospectus. If at any time during the Prospectus Delivery Period, any event
shall occur or condition shall exist as a result of which it is necessary, in
the opinion of counsel for the Underwriters or for the Company, to amend the
Registration Statement in order that the Registration Statement will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or to amend or supplement the Disclosure Package or the Prospectus in order that
the Disclosure Package or the Prospectus, as the case may be, will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at the Initial Sale Time or at the time it is delivered
or conveyed to a purchaser, not misleading, or if it shall be necessary, in the
opinion of either such counsel, at any such time to amend the Registration
Statement or amend or supplement the Disclosure Package or the Prospectus in
order to comply with the requirements of any law, the Company will (1) notify
the Representatives of any such event, development or condition and (2) promptly
prepare and file with the Commission, subject to Section 3(b) hereof, such
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the Disclosure Package or the
Prospectus comply with such law, and the Company will furnish to the
Underwriters, without charge, such number of copies of such amendment or
supplement as the Underwriters may reasonably request.
(f) Blue Sky Compliance. The Company and the Guarantors shall cooperate with the
Representatives and counsel for the Underwriters to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws of those jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. Neither the Company nor any Guarantor shall
be required to qualify to transact business or to take any action that would
subject it to general service of process in any such ju-

 

-12-



--------------------------------------------------------------------------------



 



risdiction where it is not presently qualified or where it would be subject to
taxation as a foreign business. The Company and the Guarantors will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its reasonable best efforts to obtain the withdrawal thereof at the
earliest possible moment.
(g) Use of Proceeds. The Company and the Guarantors shall apply the net proceeds
from the sale of the Securities sold by them in the manner described under the
caption “Use of Proceeds” in the Preliminary Prospectus and the Prospectus.
(h) Depositary. The Company and the Guarantors will cooperate with the
Underwriters and use their reasonable best efforts to permit the Securities to
be eligible for clearance and settlement through the facilities of the
Depositary.
(i) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company and the Guarantors shall file, on a timely basis, with the Commission
and the New York Stock Exchange all reports and documents required to be filed
under the Exchange Act.
(j) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the Closing Date, neither the
Company nor the Guarantors will, without the prior written consent of the
Representatives (which consent may be withheld at the sole discretion of the
Representatives), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company or
any Guarantor similar to the Securities or securities exchangeable for or
convertible into debt securities similar to the Securities (other than as
contemplated by this Agreement with respect to the Securities).
(k) Final Term Sheet. The Company will prepare a final term sheet containing
only a description of the Securities, in a form approved by the Underwriters and
attached as Exhibit B hereto, and will file such term sheet pursuant to Rule
433(d) under the Securities Act within the time required by such rule (such term
sheet, the “Final Term Sheet”). Any such Final Term Sheet is an Issuer Free
Writing Prospectus for purposes of this Agreement.
(l) Permitted Free Writing Prospectuses. Each of the Company and the Guarantors
represents that it has not made, and agrees that, unless it obtains the prior
written consent of the Representatives, it will not make, any offer relating to
the Securities that would constitute an Issuer Free Writing Prospectus or that
would otherwise constitute a “free writing prospectus” (as defined in Rule 405
of the Securities Act) required to be filed by the Company or the Guarantors
with the Commission or retained by the Company or the Guarantors under Rule 433
of the Securities Act; provided that the prior written consent of the
Representatives shall be deemed to have been given in respect of any Issuer Free
Writing Prospectuses included in Annex I to this Agreement. Any such free
writing prospectus consented to or deemed to be consented to by the
Representatives is hereinafter referred to as a “Permitted Free Writing
Prospectus.” Each of the

 

-13-



--------------------------------------------------------------------------------



 



Company and the Guarantors agrees that (i) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, and (ii) has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 of the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping. Each of the Company and the
Guarantors consents to the use by any Underwriter of a free writing prospectus
that (a) is not an “issuer free writing prospectus” as defined in Rule 433, and
(b) contains only (i) information describing the preliminary terms of the
Securities or their offering, (ii) information permitted by Rule 134 under the
Securities Act or (iii) information that describes the final terms of the
Securities or their offering and that is included in the Final Term Sheet of the
Company contemplated in Section 3(k).
(m) Registration Statement Renewal Deadline. If immediately prior to the third
anniversary (the “Renewal Deadline”) of the initial effective date of the
Registration Statement, any of the Securities remain unsold by the Underwriters,
the Company will prior to the Renewal Deadline file, if it has not already done
so and is eligible to do so, a new automatic shelf registration statement
relating to the Securities, in a form satisfactory to the Representatives. If
the Company is no longer eligible to file an automatic shelf registration
statement, the Company will prior to the Renewal Deadline, if it has not already
done so, file a new shelf registration statement relating to the Securities, in
a form satisfactory to the Representatives, and will use its reasonable best
efforts to cause such registration statement to be declared effective within 60
days after the Renewal Deadline. The Company will take all other action
necessary or appropriate to permit the public offering and sale of the
Securities to continue as contemplated in the expired registration statement
relating to the Securities. References herein to the Registration Statement
shall include such new automatic shelf registration statement or such new shelf
registration statement, as the case may be.
(n) Notice of Inability to Use Automatic Shelf Registration Statement Form. If
at any time during the Prospectus Delivery Period, the Company receives from the
Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Representatives, (ii) promptly file a new
registration statement or post-effective amendment on the proper form relating
to the Securities, in a form satisfactory to the Representatives, (iii) use its
reasonable best efforts to cause such registration statement of post-effective
amendment to be declared effective and (iv) promptly notify the Representatives
of such effectiveness. The Company will take all other action necessary or
appropriate to permit the public offering and sale of the Securities to continue
as contemplated in the registration statement that was the subject of the
Rule 401(g)(2) notice or for which the Company has otherwise become ineligible.
References herein to the Registration Statement shall include such new
registration statement or post-effective amendment, as the case may be.
(o) Filing Fees. Each of the Company and the Guarantors agrees to pay the
required Commission filing fees relating to the Securities within the time
required by and in accordance with Rule 456(b)(1) and 457(r) of the Securities
Act.
(p) Compliance with Sarbanes-Oxley Act. The Company will comply with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use its reasonable best efforts to cause
the Company’s directors and officers, in

 

-14-



--------------------------------------------------------------------------------



 



their capacities as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes-Oxley Act.
(q) No Manipulation of Price. Neither the Company nor any Guarantor will take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, under the Exchange
Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Securities.
The Representatives, on behalf of the several Underwriters, may, in their sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.
SECTION 4. Payment of Expenses. Each of the Company and the Guarantors, jointly
and severally, agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Securities (including all printing
and engraving costs), (ii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Securities, (iii) all fees and
expenses of the Company’s and any Guarantor’s counsel, independent public or
certified public accountants and other advisors to the Company and the
Guarantors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), each Issuer Free Writing Prospectus, the Preliminary
Prospectus and the Prospectus, and all amendments and supplements thereto, and
this Agreement, the Indenture, the DTC Agreement and the Securities, (v) all
filing fees, reasonable attorneys’ fees and expenses incurred by the Company,
the Guarantors or the Underwriters in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Securities for offer and sale under the state securities or blue sky
laws, and, if requested by the Representatives, preparing a “Blue Sky Survey” or
memorandum, and any supplements thereto, advising the Underwriters of such
qualifications, registrations and exemptions, (vi) the filing fees incident to,
and the reasonable fees and disbursements of counsel to the Underwriters in
connection with, the review, if any, by the FINRA of the terms of the sale of
the Securities, (vii) the fees and expenses of the Trustee, including the
reasonable fees and disbursements of counsel for the Trustee in connection with
the Indenture and the Securities, (viii) any fees payable in connection with the
rating of the Securities with the ratings agencies, (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company in connection
with approval of the Notes by the Depositary for “bookentry” transfer, (x) all
other fees, costs and expenses referred to in Item 14 of Part II of the
Registration Statement, and (xi) all other fees, costs and expenses incurred in
connection with the performance of its obligations hereunder for which provision
is not otherwise made in this Section. Except as provided in this Section 4 and
Sections 6, 8 and 9 hereof, the Underwriters shall pay their own expenses,
including the fees and disbursements of their counsel.
SECTION 5. Conditions of the Obligations of the Underwriters. The obligations of
the several Underwriters to purchase and pay for the Securities as provided
herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the

 

-15-



--------------------------------------------------------------------------------



 



Company and the Guarantors set forth in Section 1 hereof as of each
Representation Date as though then made and to the timely performance by the
Company and the Guarantors of their covenants and other obligations hereunder,
and to each of the following additional conditions; subject, in each case, to
the right of the Underwriters to waive any such condition as they believe
appropriate:
(a) Effectiveness of Registration Statement. The Registration Statement shall
have become effective under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings for that purpose shall have been instituted or
be pending or threatened by the Commission, any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Underwriters and the Company shall not
have received from the Commission any notice pursuant to Rule 401(g)(2) of the
Securities Act objecting to use of the automatic shelf registration statement
form. The Preliminary Prospectus and the Prospectus shall have been filed with
the Commission in accordance with Rule 424(b) (or any required post-effective
amendment providing such information shall have been filed and declared
effective in accordance with the requirements of Rule 430A).
(b) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from KPMG LLP, independent registered public accountants for the
Company, a letter dated the date hereof addressed to the Underwriters, in form
and substance satisfactory to the Representatives with respect to the audited
and unaudited financial statements and certain financial information contained
in the Registration Statement, the Preliminary Prospectus and the Prospectus.
(c) Bring-down Comfort Letter. On the Closing Date, the Representatives shall
have received from KPMG LLP, independent public or certified public accountants
for the Company, a letter dated such date, in form and substance satisfactory to
the Representatives, to the effect that they reaffirm the statements made in the
letter furnished by them pursuant to subsection (b) of this Section 5, except
that the specified date referred to therein for the carrying out of procedures
shall be no more than three business days prior to the Closing Date.
(d) No Objection. If the Registration Statement and/or the offering of the
Securities has been filed with the FINRA for review, the FINRA shall not have
raised any objection with respect to the fairness and reasonableness of the
underwriting terms and arrangements.
(e) No Material Adverse Change. (i) None of the Company, the Guarantors or any
of their respective subsidiaries shall have sustained since the date of the
latest audited financial statements included in, or incorporated by reference
in, the Disclosure Package any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Disclosure Package and the Prospectus,
and (ii) since the respective dates as of which information is given in, or in
any document incorporated by reference in, the Disclosure Package and Prospectus
(exclusive of any amendment or supplement thereto on or after the date of this
Agreement) there shall not have been any change in the capital stock or
long-term debt of the Company, the Guarantors or any of their respective
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general af-

 

-16-



--------------------------------------------------------------------------------



 



fairs, management, financial position, stockholders’ equity or results of
operations of the Company, the Guarantors and their respective subsidiaries,
otherwise than as set forth or contemplated in the Disclosure Package and the
Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is in the judgment of the Representatives so material and adverse as to
make it impracticable or inadvisable to proceed with the public offering, sale
or the delivery of the Securities on the terms and in the manner contemplated in
this Agreement and in the Disclosure Package and the Prospectus.
(f) No Ratings Agency Change. On or after the date hereof (i) no downgrading
shall have occurred in the rating accorded the Company’s and any Guarantor’s
securities by any “nationally recognized statistical rating organization,” as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act, and (ii) no such organization shall have publicly announced that
it has under surveillance or review, with possible negative implications, its
rating of any of the Company’s or any Guarantor’s securities.
(g) Opinion of Counsel for the Underwriters. Cahill Gordon & Reindel llp,
counsel for the Underwriters, shall have furnished to the Representatives such
opinion or opinions, dated the Closing Date, as the Representatives may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters.
(h) Opinion of Counsel for the Company. Cravath, Swaine & Moore LLP, counsel for
the Company, shall have furnished to the Representatives their written opinion,
dated the Closing Date, in form as set forth on Exhibit A-1 hereto.
(i) Opinion of General Counsel for the Company. Robert H. Young, Jr., general
counsel for the Company, shall have furnished to the Representatives his written
opinion, dated the Closing Date, in form as set forth on Exhibit A-2 hereto.
(j) Opinion of Local Counsels for the Company. Allen Matkins Leck Gamble Mallory
& Natsis LLP, local counsel for the Company in California, shall have furnished
to the Representatives their written opinion, dated the Closing Date, in form as
set forth on Exhibit A-3 hereto, and (2) each of (A) David Graham & Stubbs LLP,
local counsel for the Company in Colorado, (B) Strasburger & Price LLP, local
counsel for the Company in Texas, (C) Lionel Sawyer & Collins LLP, local counsel
for the Company in Nevada, and (D) Parker Poe Adams & Bernstein LLP, local
counsel for the Company in North Carolina, shall have furnished to the
Representatives their written opinions, in each case dated the Closing Date and
in form and substance reasonably satisfactory to the Representatives.
(k) Officers’ Certificate. The Company and the Guarantors shall have furnished
or caused to be furnished to the Representatives at the Closing Date
certificates of officers of the Company and the Guarantors reasonably
satisfactory to the Representatives as to the accuracy of the representations
and warranties of the Company and the Guarantors herein at and as of such
Closing Date, as to the performance by the Company and the Guarantors of all of
their respective obligations hereunder to be performed at or prior to such
Closing Date, as to the matters set forth in subsections (e) and (f) of this
Section 5 and as to such other matters as the Representatives may reasonably
request, including, but not limited to, to the effect that:

 

-17-



--------------------------------------------------------------------------------



 



(i) the Company has received no stop order suspending the effectiveness of the
Registration Statement, and no proceedings for such purpose have been instituted
or threatened by the Commission; and
(ii) the Company has not received from the Commission any notice pursuant to
Rule 401(g)(2) of the Securities Act objecting to use of the automatic shelf
registration statement form.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8, 9 and 17 shall at all times be
effective and shall survive such termination.
SECTION 6. Reimbursement of Underwriters’ Expenses. If this Agreement shall be
terminated pursuant to Section 10 hereof, the Company shall not then be under
any liability to any Underwriter except as provided in Section 4, 8 or 11
hereof; but, if for any other reason, the Securities are not delivered by or on
behalf of the Company as provided herein, the Company will reimburse the
Underwriters through the Representatives for all out-of-pocket expenses approved
in writing by the Representatives, including fees and disbursements of counsel,
reasonably incurred by the Underwriters in making preparations for the purchase,
sale and delivery of the Securities, but the Company shall then be under no
further liability to any Underwriter except as provided in Sections 4, 8 and 11
hereof.
SECTION 7. Effectiveness of This Agreement. This Agreement shall not become
effective until the execution of this Agreement by the parties hereto.
SECTION 8. Indemnification.
(a) Indemnification of the Underwriters. The Company and each of the Guarantors,
jointly and severally, agrees to indemnify and hold harmless each Underwriter,
its directors, officers, employees and agents, and each person, if any, who
controls any Underwriter within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Underwriter or such director, officer, employee, agent or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based (i) upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (ii) upon any untrue statement or alleged untrue statement of
a material fact contained in any Issuer Free Writing Prospectus, any Company
Additional Written Communication, the Preliminary Prospectus or the Prospectus
(or any amendment or supplement thereto) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Underwriter and each such director, offi-

 

-18-



--------------------------------------------------------------------------------



 



cer, employee, agent and controlling person for any and all expenses (including
the reasonable fees and disbursements of counsel chosen by BAS) as such expenses
are reasonably incurred by such Underwriter or such director, officer, employee,
agent or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by any
Underwriter through the Representatives expressly for use in the Registration
Statement, any Issuer Free Writing Prospectus, any Company Additional Written
Communication, the Preliminary Prospectus or the Prospectus (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company may otherwise have.
(b) Indemnification of the Company, Its Directors and Officers. Each Underwriter
agrees, severally and not jointly, to indemnify and hold harmless the Company
and each of the Guarantors, each of their respective directors, officers and
employees and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Underwriter), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading; or (ii) upon any untrue statement or
alleged untrue statement of a material fact contained in any Issuer Free Writing
Prospectus, any Company Additional Written Communication, the Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, any Issuer Free Writing
Prospectus, any Company Additional Written Communication, the Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company or any Guarantor by any Underwriter through the Representatives
expressly for use therein; and to reimburse the Company or any Guarantor or any
such director, officer, employee or controlling person for any legal and other
expense reasonably incurred by the Company or any Guarantor or any such
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information furnished to the Company and the
Guarantors by any Underwriter through the Representatives expressly for use in
the Registration Statement, any Issuer Free Writing Prospectus, any Company
Additional Written Communication, the Preliminary Prospectus or the Prospectus
(or any amendment or supplement thereto) are the statements set forth in the
table in the first paragraph and the statements set forth in the third
paragraph, seventh para-

 

-19-



--------------------------------------------------------------------------------



 



graph and eighth paragraph under the heading “Underwriting” in the Preliminary
Prospectus and the Prospectus. The indemnity agreement set forth in this Section
8(b) shall be in addition to any liabilities that each Underwriter may otherwise
have.
(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not materially
prejudiced (through the forfeiture of substantive rights or defenses) as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party; provided, however, such indemnified party shall have the
right to employ its own counsel in any such action and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such indemnified party, unless: (i) the employment of such counsel
has been specifically authorized in writing by the indemnifying party; (ii) the
indemnifying party has failed promptly to assume the defense and employ counsel
reasonably satisfactory to the indemnified party; or (iii) the named parties to
any such action (including any impleaded parties) include both such indemnified
party and the indemnifying party or any affiliate of the indemnifying party, and
such indemnified party shall have reasonably concluded that either (x) there may
be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party or such affiliate of the
indemnifying party or (y) a conflict may exist between such indemnified party
and the indemnifying party or such affiliate of the indemnifying party (it being
understood, however, that the indemnifying party shall not, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to a single firm of local counsel) for all such
indemnified parties, which firm shall be designated in writing by BAS and that
all such reasonable fees and expenses shall be reimbursed as they are incurred).
Upon receipt of notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party under such subsection for any legal expenses
of other counsel or any other expenses, in each case subsequently incurred by
such indemnified party, in connection with the defense thereof other than
reasonable costs of investigation.
(d) Settlements. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party. The indemnifying party shall not be re-

 

-20-



--------------------------------------------------------------------------------



 



quired to indemnify the indemnified party for any amount paid or payable by the
indemnified party in the settlement of any proceeding effected without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld.
SECTION 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Underwriters, on the other hand, from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Guarantors, on the one hand, and the Underwriters,
on the other hand, in connection with the statements or omissions which resulted
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors, on the one hand, and the Underwriters, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total underwriting discount and
commissions received by the Underwriters, in each case as set forth on the front
cover page of the Prospectus bear to the aggregate initial public offering price
of the Securities as set forth on such cover. The relative fault of the Company
and the Guarantors, on the one hand, and the Underwriters, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Guarantors, on the one hand, or the Underwriters, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
The Company, each of the Guarantors and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to investors
were offered to investors exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent mis-

 

-21-



--------------------------------------------------------------------------------



 



representation (within the meaning of Section 11(f) of the Securities Act) shall
be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective underwriting commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer, employee and
agent of an Underwriter and each person, if any, who controls an Underwriter
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Underwriter, and each director of the
Company, each officer of the Company, each employee of the Company and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.
SECTION 10. Default of One or More of the Several Underwriters. If, on the
Closing Date, any one or more of the several Underwriters shall fail or refuse
to purchase Securities that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Securities, which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase does not
exceed 10% of the aggregate principal amount of the Securities to be purchased
on such date, the other Underwriters shall be obligated, severally, in the
proportion to the aggregate principal amounts of such Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of such Securities set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as may be specified by
the Representatives with the consent of the non-defaulting Underwriters, to
purchase such Securities which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase on such date. If, on the Closing Date,
any one or more of the Underwriters shall fail or refuse to purchase such
Securities and the aggregate principal amount of such Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on such date, and arrangements satisfactory to the
Representatives and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 4, 6, 8, 9 and 17 shall at all times be effective and shall survive
such termination. In any such case, either the Representatives or the Company
shall have the right to postpone the Closing Date, but in no event for longer
than seven days in order that the required changes, if any, to the Registration
Statement, any Issuer Free Writing Prospectus, any Company Additional Written
Communication, the Preliminary Prospectus or the Prospectus or any other
documents or arrangements may be effected.
As used in this Agreement, the term “Underwriter” shall be deemed to include any
person substituted for a defaulting Underwriter under this Section 10. Any
action taken under this Section 10 shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.
SECTION 11. Termination of This Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or materially limited by the Commission or
the New York Stock Exchange, or trading in securities generally on the New York
Stock Exchange shall have been suspended or materially limited; (ii) a general
moratorium on commercial banking activities shall have been declared by any of
federal or New York authorities; (iii) there shall have occurred any outbreak or
escalation of hostilities

 

-22-



--------------------------------------------------------------------------------



 



involving the United States or the declaration by the United States of a
national emergency or war or any other calamity or crisis, if the effect of any
such event specified in this clause (iii) in the judgment of the Representatives
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in the
Disclosure Package and the Prospectus; (iv) there shall have occurred a material
adverse change in the existing financial, political or economic conditions in
the United States or elsewhere which, in the judgment of the Representatives,
would materially and adversely affect the financial markets or the markets for
the Securities and other debt securities; or (v) there shall have occurred a
material disruption in commercial banking or securities settlement or clearance
services. Any termination pursuant to this Section 11 shall be without liability
of any party to any other party except as provided in Sections 4 and 6 hereof,
and provided further that Sections 4, 6, 8, 9 and 17 shall survive such
termination and remain in full force and effect.
SECTION 12. No Fiduciary Duty. Each of the Company and the Guarantors
acknowledges and agrees that: (i) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the public offering
price of the Securities and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company and the Guarantors, on
the one hand, and the several Underwriters, on the other hand, and the Company
and each of the Guarantors is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary of the Company, the Guarantors or their respective
affiliates, stockholders, creditors or employees or any other party; (iii) no
Underwriter has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company or any Guarantor with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company or any Guarantor on other matters) and no Underwriter has any
obligation to the Company or any Guarantor with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Underwriters and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors and that the several Underwriters have
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Underwriters have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Guarantors and the several
Underwriters with respect to the subject matter hereof. Each of the Company and
the Guarantors hereby waives and releases, to the fullest extent permitted by
law, any claims that the Company or any Guarantor may have against the several
Underwriters with respect to any breach or alleged breach of agency or fiduciary
duty.
SECTION 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantors, of their respective officers and of the several
Underwriters set forth in or made pur-

 

-23-



--------------------------------------------------------------------------------



 



suant to this Agreement (i) will remain operative and in full force and effect,
regardless of any (A) investigation, or statement as to the results thereof,
made by or on behalf of any Underwriter, the officers or employees of any
Underwriter, or any person controlling any Underwriter, the Company or any
Guarantor the officers or employees of the Company or any Guarantor or any
person controlling the Company or any Guarantor, as the case may be, or
(B) acceptance of the Securities and payment for them hereunder and (ii) will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.
SECTION 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
If to the Representatives:
Banc of America Securities LLC
One Bryant Park
NY1-100-18-03
New York, NY 10036
Facsimile: 646-855-5958
Attention: High Grade Transaction Management/Legal
and
Barclays Capital Inc.
745 Seventh Avenue
New York, NY 10019
Facsimile: 646-834-8133
Attention: Syndicate Registration
and
J.P. Morgan Securities Inc.
270 Park Avenue
New York, NY 100017
Facsimile: 212-834-6081
Attention: Investment Grade Syndicate Desk
If to the Company:
Airgas, Inc.
259 North Radnor-Chester Road, Suite 100
Radnor, Pennsylvania 19076
Facsimile: 610-225-3271
Attention: Secretary
Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

-24-



--------------------------------------------------------------------------------



 



SECTION 15. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Underwriters pursuant
to Section 10 hereof, and to the benefit of the directors, officers, employees,
agents and controlling persons referred to in Sections 8 and 9, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Securities as such from any of the Underwriters merely by reason of such
purchase.
SECTION 16. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.
SECTION 18. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, the Disclosure Package and the Prospectus
(and any amendments and supplements thereto), as required by the Securities Act
and the Exchange Act.

 

-25-



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

AIRGAS, INC.
      By:   /s/ Joseph C. Sullivan         Name:   Joseph C. Sullivan       
Title:   Vice-President & Treasurer     

 

-26-



--------------------------------------------------------------------------------



 



            AIRGAS CARBONIC, INC.
AIRGAS DATA, LLC
AIRGAS-EAST, INC.
AIRGAS-GREAT LAKES, INC.
AIRGAS-INTERMOUNTAIN, INC.
AIRGAS INVESTMENTS, INC.
AIRGAS MERCHANT GASES, LLC
AIRGAS MERCHANT HOLDINGS, INC.
AIRGAS-MID AMERICA, INC.
AIRGAS-MID SOUTH, INC.
AIRGAS-NOR PAC, INC.
AIRGAS-NORTH CENTRAL, INC.
AIRGAS-NORTHERN CALIFORNIA & NEVADA, INC.
AIRGAS-REFRIGERANTS, INC.
AIRGAS RETAIL SERVICES, LLC
AIRGAS SAFETY, INC.
AIRGAS-SOUTH, INC.
AIRGAS-SOUTHWEST, INC.
AIRGAS SPECIALTY GASES, INC.
AIRGAS SPECIALTY PRODUCTS, INC.
AIRGAS-WEST, INC.
MEDICAL GAS MANAGEMENT, INC.
MISSOURI RIVER HOLDINGS, INC.
NATIONAL WELDERS SUPPLY COMPANY, INC.
NITROUS OXIDE CORP.
OILIND SAFETY, INC.
RED-D-ARC, INC.
WORLDWIDE WELDING, LLC
      By:   /s/ Thomas M. Smyth         Name:   Thomas M. Smyth        Title:  
Vice-President   

 

 



--------------------------------------------------------------------------------



 



         

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.
BANC OF AMERICA SECURITIES LLC
BARCLAYS CAPITAL INC.
J.P. MORGAN SECURITIES INC.
Acting as Representatives of the
several Underwriters named in
the attached Schedule A.

          By:   Banc of America Securities LLC          By:   /s/ Laurie
Campbell         Name:   Laurie Campbell        Title:   Managing Director     
      By:   Barclays Capital Inc.            By:   /s/ Pamela Kendall        
Name:   Pamela Kendall        Title:   Director            By:   J.P. Morgan
Securities Inc.            By:   /s/ Maria Sramek         Name:   Maria Sramek 
      Title:   Executive Director       

 

-2-



--------------------------------------------------------------------------------



 



SCHEDULE A

              Aggregate
Principal     Amount of
Notes to Be Underwriters   Purchased
Banc of America Securities LLC
  $ 100,000,000.00  
Barclays Capital Inc.
    90,000,000.00  
J.P. Morgan Securities Inc.
    90,000,000.00  
BNY Mellon Capital Markets, LLC
    28,000,000.00  
Goldman, Sachs & Co.
    28,000,000.00  
Wells Fargo Securities, LLC
    28,000,000.00  
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
    8,000,000.00  
Calyon Securities (USA) Inc.
    8,000,000.00  
RBS Securities Inc.
    8,000,000.00  
Daiwa Securities America Inc.
    4,000,000.00  
Mizuho Securities USA Inc.
    4,000,000.00  
SunTrust Robinson Humphrey, Inc.
    4,000,000.00  
Total
  $ 400,000,000.00  

 

Sch-A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Guarantors
AIRGAS CARBONIC, INC.
AIRGAS DATA, LLC
AIRGAS-EAST, INC.
AIRGAS-GREAT LAKES, INC.
AIRGAS-INTERMOUNTAIN, INC.
AIRGAS-INVESTMENTS, INC.
AIRGAS MERCHANT GASES, LLC
AIRGAS MERCHANT HOLDINGS, INC.
AIRGAS-MID AMERICA, INC.
AIRGAS-MID SOUTH, INC.
AIRGAS-NOR PAC, INC.
AIRGAS-NORTH CENTRAL, INC.
AIRGAS-NORTHERN CALIFORNIA & NEVADA, INC.
AIRGAS-REFRIGERANTS, INC.
AIRGAS RETAIL SERVICE, LLC
AIRGAS-SAFETY, INC.
AIRGAS-SOUTH, INC.
AIRGAS-SOUTHWEST, INC.
AIRGAS SPECIALTY GASES, INC.
AIRGAS SPECIALTY PRODUCTS, INC.
AIRGAS-WEST, INC.
MEDICAL GAS MANAGEMENT, INC.
MISSOURI RIVER HOLDINGS, INC.
NATIONAL WELDERS SUPPLY COMPANY, INC.
NITROUS OXIDE CORP.
OILAND SAFETY, INC.
RED-D-ARC, INC.
WORLDWIDE WELDING, LLC

 

Sch-B-1



--------------------------------------------------------------------------------



 



ANNEX I
Issuer Free Writing Prospectuses
Final Term Sheet dated September 8, 2009

 

A-I-1



--------------------------------------------------------------------------------



 



ANNEX II
Company Additional Written Communication
Electronic (Netroadshow) road show of the Company relating to the offering of
Securities dated September 8, 2009

 

A-I-1



--------------------------------------------------------------------------------



 



EXHIBIT B
AIRGAS, INC.
4.50% Senior Notes due 2014
Final Term Sheet
September 8, 2009

         
Issuer:
  Airgas, Inc.
 
       
Guarantors:
  All domestic subsidiaries that guarantee the Issuer’s revolving credit
facility
 
       
Ratings:*
  Baa3 (positive outlook) / BBB (stable outlook)
 
       
Size:
  $400,000,000
 
       
Maturity:
  September 15, 2014
 
       
Coupon (Interest Rate):
  4.50%
 
       
Yield to Maturity:
  4.527%
 
       
Spread to Benchmark Treasury:
  T + 215 basis points
 
       
Benchmark Treasury:
  T 2.375% due August 31, 2014
 
       
Benchmark Treasury Price and Yield:
  99-31 3/4 and 2.377%
 
       
Interest Payment Dates:
  March 15 and September 15, beginning on March 15, 2010
 
       
Redemption Provision:
  Callable at the greater of par or the make-whole (Treasury Rate plus 40 basis
points)
 
       
Price to Public:
  99.880%
 
       
Settlement Date:
  September 11, 2009
 
       
CUSIP / ISIN:
  009363AG7 / US009363AG79
 
       
Joint Book-Running Managers:
  Banc of America Securities LLC
Barclays Capital Inc.
J.P. Morgan Securities Inc.

 

B-1



--------------------------------------------------------------------------------



 



         
Lead Managers:
  BNY Mellon Capital Markets, LLC
Goldman, Sachs & Co.
Wells Fargo Securities, LLC
 
       
Co-Managers:
  BB&T Capital Markets, a division of Scott & Stringfellow, LLC
Calyon Securities (USA) Inc.
RBS Securities Inc.
Daiwa Securities America Inc.
Mizuho Securities USA Inc.
SunTrust Robinson Humphrey, Inc.

      *   Note: An explanation of the significance of ratings may be obtained
from the rating agencies. Generally, rating agencies base their ratings on such
material and information, and such of their own investigations, studies and
assumptions, as they deem appropriate. The rating of the notes should be
evaluated independently from similar ratings of other securities. A credit
rating of a security is not a recommendation to buy, sell or hold securities and
may be subject to review, revision, suspension, reduction or withdrawal at any
time by the assigning rating agency.

The Issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the Issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC Web site at www.sec.gov. Alternatively, Banc of America Securities LLC,
Barclays Capital Inc. or J.P. Morgan Securities Inc. can arrange to send you the
prospectus if you request it by calling or e-mailing Banc of America Securities
LLC toll free at 1-800-294-1322 or
dg.prospectus_distribution@bofasecurities.com, calling or e-mailing Barclays
Capital Inc. at 1-888-603-5847 or barclaysprospectus@broadridge.com, or calling
J.P. Morgan Securities Inc. at the following collect number: 1-212-834-4533.

 

B-2